Citation Nr: 1501358	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-09 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee condition.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a right lower arm and wrist condition.

4. Entitlement to service connection for a left lower arm and wrist condition.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1979 to February 1982.  He was awarded a Parachute Badge.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

A videoconference hearing was held before the undersigned Veterans Law Judge in October 2013.  A transcript of said hearing has been associated with the record.  At the October 2013 hearing, the Veteran's representative indicated that she was with the American Legion.  Review of the evidence of record shows that the most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, was signed by the Veteran in July 2009, and names the Minnesota Department of Veterans Affairs (MDVA) as his accredited representative.  Numerous efforts by the Board to clarify the Veteran's representation by obtaining a current VA Form 21-22 (in view of the fact that his representative at the October 2013 hearing was not from MDVA) were unsuccessful.  Hence, the Board has listed MDVA as the Veteran's representative on the title page and will address the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured both knees during service due to a parachute jump and that he broke both of his arms in service.  After a review of the record, the Board finds that the issues of service connection for right and left knee conditions and right and left lower arm and wrist conditions must be remanded for further evidentiary development.  During his Board videoconference hearing, the Veteran testified that he "got on" Social Security Administration (SSA) disability benefits in 2003 due to a back disability, but that his knees and wrists were part of SSA benefits as well.  See Board hearing transcript at 10.  

An attempt to obtain records from the SSA has not yet been made.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA or Social Security Administration records.  See 38 C.F.R. § 3.159(c)(2) (2014).  Therefore, because records from the SSA may contain information pertinent to the Veteran's claims, and because there is a heightened duty to assist in this case, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For the foregoing reasons, a remand is necessary to obtain the Social Security Administration records and associate them with the record.  A VA examination is also needed to address the etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security Administration any and all records related to the Veteran's claim for Social Security benefits, including all records and copies of any decisions or adjudications, and associate them with the record.  

2. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any current disability of the arms, wrists, and knees.  The examiner should offer opinions as to whether it at least as likely as not (i.e., probability of 50 percent) that:  (a) a right knee disorder; (b) a left knee disorder; (c) a right lower arm/wrist disorder; and (d) a left lower arm/wrist disorder had its onset in service and is otherwise related to service.  

The examiner is directed to specifically consider the following service treatment reports:  (a) a January 17, 1980, treatment record showing treatment for falling on both knees; (b) a January 22, 1980, record showing shin splints in both lower legs; (c) an August 10, 1981, request for an X-ray due to a fracture of the distal right one-third of the tibia; (d) an August 11, 1981, physical profile for a broken left wrist, to expire September 14, 1981  (mislabeled-properly for the Veteran's right wrist); (e) an August 13, 1981, orthopedic clinical notation of a night stick fracture of the right ulna; and (f) a September 14, 1981, profile for a broken right arm.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The record must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the examination report.  

3. After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



